FERGUSON, Judge
(concurring in the result) :
I concur in the result.
While I agree that the trial counsel’s erroneous comments did not prejudice the substantial rights of the accused in this case, I desire fully to disassociate myself from the argument contained in the last paragraph of the opinion. Not only is it inconsistent with our holdings in United States v Jones, 10 USCMA 532, 28 CMR 98, and United States v Eschmann, 11 USCMA 64, 28 CMR 288, but it is unnecessary to the disposition of the case.